Case: 21-1115    Document: 58    Page: 1   Filed: 12/27/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     QUEST DIAGNOSTICS INVESTMENTS LLC,
                  Appellant

                            v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                        2021-1115
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00738.
                  ______________________

                Decided: December 27, 2021
                  ______________________

     THOMAS H. WINTNER, Mintz, Levin, Cohn, Ferris, Glov-
 sky and Popeo, P.C., Boston, MA, for appellant. Also rep-
 resented by PETER CUOMO; ADAM GAHTAN, Fenwick & West
 LLP, New York, NY.
Case: 21-1115     Document: 58      Page: 2     Filed: 12/27/2021




 2          QUEST DIAGNOSTICS INVESTMENTS LLC      v. HIRSHFELD



     ROBERT MCBRIDE, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED, MEREDITH HOPE SCHOENFELD.
                 ______________________

     Before MOORE, Chief Judge, CLEVENGER and CHEN,
                     Circuit Judges.
     CHEN, Circuit Judge.
      Quest Diagnostics Investments LLC (Quest) appeals a
 decision of the Patent Trial and Appeal Board (Board) in
 IPR2019-00738 finding claims 1, 2, and 4–14 of U.S. Patent
 No. 8,409,862 (the ’862 patent) unpatentable as either an-
 ticipated under 35 U.S.C. § 102 or obvious under 35 U.S.C.
 § 103. For the reasons stated herein, we affirm.
                         BACKGROUND
      Quest owns the ’862 patent, which claims priority to
 September 8, 2003 and is directed to using mass spectrom-
 etry to detect low levels of testosterone in female humans.
 See, e.g., ’862 patent col. 1 ll. 49–59, col. 5 ll. 50–65, claim
 1. The ’862 patent explains that “[t]estosterone levels are
 much lower in females compared to males” and “[t]he clin-
 ical manifestations of excess testosterone in females in-
 clude infertility, hirsutism, amenorrhea, and obesity.” Id.
 col. 1 ll. 49–59. The ’862 patent further explains that tes-
 tosterone can be purified prior to mass spectrometry, which
 can improve the limit of detection (i.e., the lowest amount
 of testosterone the method can detect). See, e.g., id. col. 3
 ll. 7–21. Accordingly, the ’862 patent claims methods for
 “determining the amount of testosterone in a sample”
 where a user purifies the testosterone prior to mass spec-
 trometry. Id. at claim 1. However, the ’862 patent explic-
 itly excludes derivatization of testosterone before mass
Case: 21-1115    Document: 58     Page: 3    Filed: 12/27/2021




 QUEST DIAGNOSTICS INVESTMENTS LLC   v. HIRSHFELD          3



 spectrometry, the lack of which Quest argues offers im-
 provements in ease of use. 1 See id.
     Claims 8 and 9, relevant here, depend upon claim 1 and
 further require “wherein the method is capable of detecting
 testosterone at concentrations of less than 5 ng/dL in the
 sample” and “less than 1 ng/dL in the sample,” respec-
 tively. Id. at claims 8–9.
     On February 25, 2019, Laboratory Corporation of
 America Holdings (LabCorp) petitioned for inter partes re-
 view of claims 1, 2, and 4–14 of the ’862 patent. J.A. 79,
 152. Relevant to this appeal, LabCorp asserted that claims
 8 and 9 would have been obvious in view of Clarke, 2 or al-
 ternatively would have been obvious in view of Clarke in
 combination with Draisci. 3
     Clarke is an abstract found on a compact disc (CD) from
 the 49th annual conference of the American Society for
 Mass Spectrometry (ASMS) held in May 2001. J.A. 1356–
 57. Clarke details a method for detecting low levels of tes-
 tosterone and describes a method similar to the ’862 pa-
 tent—wherein testosterone is purified before mass
 spectrometry. Lab’y Corp. of Am. Holdings v. Quest



    1    Quest explains that derivatization of testosterone
 is one method to improve detection of testosterone using
 mass spectrometry. See Appellant’s Br. at 6–7. However,
 Quest contends that the derivatization process can be labo-
 rious and time consuming. See id.
     2   Clarke, et al., Determination of Suppressed Testos-
 terone Levels in Human Serum by LC-MS/MS, Proceed-
 ings of the 49th ASMS Conference on Mass Spectrometry
 and Allied Topics, Chicago, Illinois, May 27–31, 2001.
     3   Draisci, et al., Quantitation of anabolic hormones
 and their metabolites in bovine serum and urine by liquid
 chromatography-tandem mass spectrometry, 870 J.
 CHROMATOGRAPHY A, 511–22 (2000).
Case: 21-1115    Document: 58     Page: 4    Filed: 12/27/2021




 4         QUEST DIAGNOSTICS INVESTMENTS LLC    v. HIRSHFELD



 Diagnostics Invs. LLC, 2020 WL 5224211, at *6–7 (P.T.A.B.
 Sept. 1, 2020). Clarke claims to detect testosterone down
 to 50 pg/mL—equivalent to 5 ng/dL.
                              C
      On September 1, 2020, the Board issued its Final Writ-
 ten Decision finding that claims 1, 2, and 4–14 would have
 been unpatentable as either obvious or anticipated. See id.
 at *1. Two of the Board’s findings are challenged here—
 first, that Clarke was valid prior art as a printed publica-
 tion and, second, that claims 8 and 9 would have been ob-
 vious in light of Clarke or Clarke in combination with
 Draisci.
     As to whether Clarke is a printed publication, the
 Board found Clarke was publicly available and therefore a
 prior art printed publication. Specifically, the Board rec-
 ognized that the ASMS sent a CD containing Clarke to
 thousands of ASMS members, and that the CD was avail-
 able in the University of Wisconsin-Madison library before
 the priority date of the ’862 patent. See id. at *8–10. Fur-
 ther, the Board noted that although Clarke appeared
 alongside approximately 1,600 other abstracts, the CD per-
 mitted users to search the abstracts using selected key-
 words.     See id. at *10.       Given the dissemination,
 accessibility, and searchability of the CD, the Board found
 Clarke to be prior art. Id.
     As to claims 8 and 9, the Board concluded it would have
 been obvious to reach detection limits below 5 ng/dL and 1
 ng/dL based on the teachings of Clarke or Clarke with
 Draisci. The Board found that a skilled artisan would have
 been motivated to achieve a lower level of detection and
 have reached these levels by optimizing several experi-
 mental parameters, specifically by “increasing the volume
 of the sample” and “modernizing the equipment.” Id. at
 *19–20.
Case: 21-1115     Document: 58     Page: 5    Filed: 12/27/2021




 QUEST DIAGNOSTICS INVESTMENTS LLC    v. HIRSHFELD           5



                         DISCUSSION
      On appeal, Quest makes two arguments. 4 First, that
 the Board erred in finding Clarke was publicly available
 and thus the Board’s unpatentability determination as to
 all challenged claims must be reversed. Second, that the
 Board erred in holding that claims 8 and 9 would have been
 obvious over Clarke and/or Clarke in view of Draisci. We
 address each in turn.
                               A
     Quest argues that Clarke was not a printed publication
 because it was not publicly accessible. See Appellant’s Br.
 at 40–55. “Whether a reference qualifies as a ‘printed pub-
 lication’ . . . is a legal conclusion based on underlying fac-
 tual findings.” Jazz Pharms., Inc. v. Amneal Pharms.,
 LLC, 895 F.3d 1347, 1356 (Fed. Cir. 2018). We review the
 Board’s legal determinations de novo and the underlying
 factual findings for substantial evidence. Id. at 1355.
     The Board found that the ASMS widely disseminated
 the CD containing Clarke and that the CD was available in
 a university library. See Lab’y, 2020 WL 5224211, at *7–
 10. Quest largely ignores the ASMS’s public dissemination
 and instead highlights that Clarke was a single abstract
 out of approximately 1,600, all with minimal indexing. See
 Appellant’s Br. at 43–45. Quest contends that this makes
 Clarke an obscure, inaccessible reference. We disagree.
    As this court has recognized, “the breadth of the dis-
 semination [] to persons of ordinary skill is significant,”
 and “[w]hether the disseminated material is addressed to



     4   Initially, Quest also argued for reversal on the ba-
 sis of unconstitutionality of inter partes review under the
 Appointments Clause. See Appellant’s Br. at 56–57. How-
 ever, Quest has since abandoned this argument. See ECF
 No. 30.
Case: 21-1115     Document: 58      Page: 6    Filed: 12/27/2021




 6          QUEST DIAGNOSTICS INVESTMENTS LLC     v. HIRSHFELD



 or of interest to persons of ordinary skill is also relevant to
 the public accessibility inquiry.” Jazz Pharms., 895 F.3d
 at 1357–58. Here, although Clarke was surrounded by
 hundreds of other abstracts, the ASMS distributed the CD
 to the specific people most motivated to search the CD and
 find Clarke, a fact Quest does not dispute.
      Moreover, the CD permitted keyword searching. While
 the CD did not allow users to search the word “testos-
 terone,” the CD permitted several mass spectrometry-re-
 lated keywords. Lab’y, 2020 WL 5224211, at *10; see also
 J.A. 1347–55 (listing search terms). Quest objects that
 LabCorp did not identify the specific keywords the Board
 ultimately relied on and presented no evidence that such
 keywords could meaningfully narrow the abstracts. Appel-
 lant’s Br. at 48–54. Nonetheless, given the wide dissemi-
 nation of the CD, we are unpersuaded that any identified
 limitations in searchability require finding Clarke inacces-
 sible. As this court has already held, “a printed publication
 need not be easily searchable after publication if it was suf-
 ficiently disseminated at the time of its publication.” Suf-
 folk Techs., LLC v. AOL Inc., 752 F.3d 1358, 1365 (Fed. Cir.
 2014).
    Accordingly, we conclude that substantial evidence
 supports the Board’s finding that Clarke was publicly
 available and thus prior art.
                               B
     Quest also argues that the Board erred by holding that
 claims 8 and 9 would have been obvious in light of Clarke
 or Clarke in combination with Draisci. 5 “Whether a
 claimed invention is unpatentable as obvious under § 103
 is a question of law based on underlying findings of fact.”


     5    Quest made no separate argument as to the patent-
 ability of claims 1, 2, 4–7, and 10–14 other than Clarke not
 being prior art.
Case: 21-1115    Document: 58      Page: 7    Filed: 12/27/2021




 QUEST DIAGNOSTICS INVESTMENTS LLC    v. HIRSHFELD          7



 In re Gartside, 203 F.3d 1305, 1316 (Fed. Cir. 2000). We
 review the legal conclusion of obviousness de novo and the
 factual determinations for substantial evidence. See id.
     As an initial matter, the parties dispute which precise
 framework the Board applied in finding claims 8 and 9 ob-
 vious—either the “routine optimization” analysis or the
 “obvious-to-try” analysis. See Appellant’s Br. at 20–25. Re-
 gardless of this distinction, the Board articulated a clear
 motivation to modify and a clear reasonable expectation of
 success, see Lab’y, 2020 WL 5224211, at *18–20, findings
 that we conclude are supported by substantial evidence.
     Specifically, Quest argues that there was no motivation
 to modify Clarke to increase sensitivity, that there was no
 reasonable expectation of success in doing so, and that
 there was a documented failure of others. See Appellant’s
 Br. at 26–40.
      We find that substantial evidence supports the Board’s
 conclusion that there was a motivation to improve the sen-
 sitivity of methods measuring testosterone. The Board re-
 lied on LabCorp’s expert testimony, as well as the scientific
 papers underlying that expert testimony to conclude that
 “measuring low testosterone levels are known to be clini-
 cally relevant.” Lab’y, 2020 WL 5224211, at *18–19 (citing,
 for example, J.A. 1228–29). Although Quest argues that 5
 ng/dL and 1 ng/dL of testosterone are below the “‘clinically
 relevant’ range of testosterone,” we are unpersuaded this
 discourages developing more sensitive methods. Appel-
 lant’s Br. at 26. In sum, we find that the Board had sub-
 stantial evidence to find a motivation to modify Clarke to
 reach 5 ng/dL and 1 ng/dL detection limits.
     Turning to reasonable expectation of success, the
 Board recognized a number of parameters a skilled artisan
 could modify to reach 5 ng/dL or 1 ng/dL detection. Lab’y,
 2020 WL 5224211, at *18–19. The Board focused on “in-
 creasing sample volume” as a likely starting point. Id. at
 *19. Neither party disputes that increasing sample volume
Case: 21-1115    Document: 58     Page: 8    Filed: 12/27/2021




 8         QUEST DIAGNOSTICS INVESTMENTS LLC    v. HIRSHFELD



 would increase level of detection, and experts for both par-
 ties agreed. Id. at *20, *24; see also J.A. 702 (LabCorp’s
 expert stating that “one of skill in the art would have rou-
 tinely identified the suitable volume to optimize sensitiv-
 ity”), 2467 (Quest’s expert recognizing that increasing
 sample volume “would increase the signal”). While Quest
 contends that an increased sample volume would decrease
 resolution, the claims at issue are silent as to resolution—
 instead, the claims only refer to being “capable of detect-
 ing.” ’862 patent at claims 1, 8, 9. Therefore, and particu-
 larly when coupled with the Board’s consideration of other
 parameters, we are persuaded that substantial evidence
 supports the Board’s finding that a skilled artisan would
 have had a reasonable expectation of success of achieving
 a lower level of detection.
      Lastly, we are unpersuaded by Quest’s argument that
 the alleged failure of others establishes nonobviousness.
 Quest points to a paper by Kushnir, et al. 6 Quest argues
 that the paper demonstrates a failure of others to reach de-
 tection levels of 5 ng/dL or 1 ng/dL without derivatizing
 testosterone. Appellant’s Br. at 33–40. However, the
 Board explicitly considered Kushnir and found that the
 conditions were different and not indicative of failure to
 achieve the relevant detection levels. Lab’y, 2020 WL
 5224211, at *17, * 20. In particular, the Board noted dif-
 ferences in equipment and “sample preparation methods.”
 Id. Given the deferential standard of review, as well as the
 differences in Kushnir’s detection method relative to the
 claims at issue, we decline to say that the Board erred in
 determining that Kushnir fails to establish nonobvious-
 ness.




     6   Kushnir, et al., Performance characteristics of a
 novel tandem mass spectrometry assay for serum testos-
 terone, 52(1) CLIN. CHEM. 120–28 (2006).
Case: 21-1115    Document: 58     Page: 9   Filed: 12/27/2021




 QUEST DIAGNOSTICS INVESTMENTS LLC   v. HIRSHFELD         9



      In sum, we find that substantial evidence supports the
 facts underlying the Board’s conclusion that claims 8 and 9
 would have been obvious in light of Clarke. Because we
 affirm the Board’s obviousness determination on Clarke
 alone, we need not reach the combination of Clarke and
 Draisci.
                        CONCLUSION
     For the reasons set forth above, we affirm the Board’s
 decision finding claims 1, 2, and 4–14 of the ’862 patent
 unpatentable as either obvious or anticipated.
                       AFFIRMED